Citation Nr: 0805963	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962; and from January 1996 to September 1996.  He 
has also had service in the reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2004 for further development.  
The veteran presented testimony at a Board in January 2008. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran testified at his January 2008 Board hearing that 
the record in the claims file is incomplete; and that he 
believes that there are additional medical records located in 
the Landstuhl Army Hospital in Germany; the Heidelburg Army 
Hospital; the Army Medical Clinic in Hanau Germany; and Fort 
Bening Army Hospital.  All the missing medical records appear 
to be from the veteran's second period of active duty 
(January 1996 to September 1996).  Appropriate action to 
locate and obtain any additional records is necessary.

The veteran and his representative also pointed out that the 
veteran was never afforded a VA examination.  In fact, the 
veteran did undergo VA examinations in January 2001 (for 
gout) and December 2002 (for hemorrhoids and sleep apnea).  
However, the reports of the examinations do not appear to 
include adequate opinions.  The veteran has alleged that his 
gout and hemorrhoids were first incurred during his time as a 
reservist.  However, he alleges that these conditions became 
aggravated by his second period of active duty (from January 
1996 to September 1996).  The VA examination reports do not 
address the issue of aggravation.  The veteran alleged that 
he did not become aware of his sleep apnea until his second 
period of active duty.  The Board notes that the December 
2002 VA examination diagnoses the veteran with sleep apnea; 
but does not contain a medical opinion regarding the etiology 
of the sleep apnea.  

Further, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Finally, the Board notes that the RO denied the veteran's 
claim for carpal tunnel syndrome of the left wrist by way of 
a May 2003 rating decision.  The veteran filed a timely 
notice of disagreement that was received in April 2004.  The 
Board notes that the RO has not issued a statement of the 
case in regards to this issue.  Thus the Board must remand 
this issue so that the RO can send the veteran a statement of 
the case, and to give him an opportunity to perfect an appeal 
of the issue such by thereafter filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  With regard to the issue of 
entitlement to service connection for 
carpal tunnel syndrome of the left wrist, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have an opportunity 
to complete and appeal by filing a timely 
substantive appeal if he so desires.  

3.  The RO should contact the Landstuhl 
Army Hospital in Germany; the Heidelburg 
Army Hospital; the Army Medical Clinic in 
Hanau Germany; and Fort Bening Army 
Hospital; and attempt to obtain any 
additional medical records dated January 
1996 to September 1996.  All attempts 
should be documented.  

4.  The veteran should be afforded 
appropriate VA examination for the 
purpose of determining the nature, 
etiology and severity of the veteran's 
gout, hemorrhoids, and sleep apnea.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the appropriate 
examiner(s) should be asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's gout and/or hemorrhoids were 
caused or aggravated (beyond the 
disability's natural progression) by the 
veteran's active duty service, to 
specifically include consideration of the 
second period of active duty as well.      

The appropriate examiner should also be 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's sleep 
apnea began during or is causally linked 
to any incident of service 

5.  The RO should then review the 
expanded record and readjudicate the 
claims of service connection for gout, 
hemorrhoids, and sleep apnea.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

After completion of the above actions, the claims file should 
e returned to the Board for review of all issues which may be 
in appellate status at that time.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



